ORDER
This case came before the court for oral argument April 5, 1994 pursuant to an order that had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
The defendant was presented before a justice of the Superior Court as a violator of two suspended sentences that had been imposed July 21, 1993. The bases of the charge of violation were two counts of robbery.
Following the presentation of evidence, the Superior Court justice found the defendant to be a violator and removed suspensions from a three-year and a one-year sentence.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. A review of the record clearly indicates that the testimony strongly supports the finding that the defendant robbed Brad LaChapelle and Daniel Ramirez at gunpoint on September 6,1993. Certainly the record in this case would preclude any determination that the trial justice had acted arbitrarily or capriciously. See State v. Studman, 121 R.I. 766, 402 A.2d 1185 (1979).
Consequently, the defendant’s appeal is denied and dismissed. The judgment of violation by the trial justice is hereby affirmed.